Title: To Thomas Jefferson from William Waller Hening, 19 August 1820
From: Hening, William Waller
To: Jefferson, Thomas


Sir,
Richmond
August 19. 1820.
Having resumed the publication of the Statutes at Large, under the patronage of the legislature, I beg permission to manifest my gratitude for the aid you have afforded, by presenting you with a copy, elegantly bound, as far as the work is yet published, which is to Vol. 6. inclusive. The 7th volume is printed, but not yet bound. The subsequent volumes shall be bound uniformly with those now sent. The 8th volume will terminate the laws under the colonial government, and embrace all those in your 5th volume of the sessions acts; after which I shall send it on to the librarian of congress, as I have already done with U.S. D. which I received from Mr Randolph, but which you satisfied me belonged to your library.In order to commence the laws of the Revolution with a volume, I have found it necessary to make the 7th & 8th volumes considerably larger than either of the former.—Indeed my anxiety to complete the work is so great, that I would submit to no small sacrifice to effect it. I could very easily publases four volumes a year; but as the law now stands, I can only be paid for one, in each year; and the expenses are so great, that I cannot furnish capital to remain so long inactive.—Had it not been for the peculiar state of the treasury, I should have made an effort last session to get the law so amended, as to authorise payment for each volume, as it was publishedI am Respy yrsWm W. Hening